


Exhibit 10.16

 

GTX, INC.

 

2013 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD: FEBRUARY 14, 2013

 

APPROVED BY THE STOCKHOLDERS: MAY 2, 2013

 

AMENDED AND RESTATED BY THE BOARD: FEBRUARY 12, 2015

 

APPROVED BY THE STOCKHOLDERS: MAY 6, 2015

 

1.             GENERAL.

 

(a)           This GTx, Inc. (the “Company”) 2013 Equity Incentive Plan (the
“Plan”) is the successor to and continuation of the Company’s Amended and
Restated 2004 Equity Incentive Plan (the “2004 Plan”). Following the Effective
Date, no additional stock awards will be granted under the 2004 Plan or any
other Prior Plan. Any unallocated shares that otherwise remain available for
grant under the Prior Plans (including the 2004 Plan) as of 12:01 a.m. Eastern
Standard Time on the Effective Date (the “Prior Plans’ Available Reserve”) will
cease to be available under the Prior Plans at such time. Instead, that number
of shares of Common Stock equal to the Prior Plans’ Available Reserve will be
added to the Share Reserve (as further described in Section 3(a) below) and
become immediately available for grant and issuance pursuant to Stock Awards
granted under the Plan. For clarity, each outstanding stock award granted under
any of the Prior Plans remains subject to the terms of the Prior Plan under
which such award was granted. From and after the Effective Date, any shares
subject to outstanding stock awards granted under the Prior Plans (including the
2004 Plan) that (i) expire or terminate for any reason prior to exercise or
settlement, (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or are repurchased at the original
issuance price, or (iii) are otherwise reacquired or are withheld (or not
issued) to satisfy a tax withholding obligation in connection with an award (the
“Returning Shares”) will immediately be added to the Share Reserve (as further
described in Section 3(a) below) as and when such shares become Returning
Shares, and become available for issuance pursuant to Awards granted hereunder.
All Awards granted on or after the Effective Date of the Plan will be subject to
the terms of the Plan.

 

(b)           Eligible Award Recipients.  Employees, Directors and Consultants
are eligible to receive Awards under the Plan.

 

(c)           Available Awards.  The Plan provides for the grant of the
following Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted
Stock Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards;
and (viii) Other Stock Awards.

 

(d)           Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards as set
forth in Section 1(b), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate, and to provide a means
by which such eligible recipients may be given an opportunity

 

--------------------------------------------------------------------------------


 

to benefit from increases in the value of the Common Stock through the grant of
Awards under the Plan.

 

2.             ADMINISTRATION.

 

(a)           Administration by Board.  The Board will administer the Plan. The
Board may delegate administration of the Plan to a Committee or Committees, as
provided in Section 2(c).

 

(b)           Powers of Board.  The Board will have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine (A) who will be granted Awards, (B) when and how
each Award will be granted, (C) what type of Award will be granted, (D) the
provisions of each Award (which need not be identical), including when a
Participant will be permitted to exercise or otherwise receive cash or Common
Stock under the Award, (E) the number of shares of Common Stock subject to, or
the cash value of, an Award, and (F) the Fair Market Value applicable to a Stock
Award.

 

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Plan and Awards. The Board, in the exercise of these powers, may correct any
defect, omission or inconsistency in the Plan or in any Award Agreement or in
the written terms of a Performance Cash Award, in a manner and to the extent it
will deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)          To settle all controversies regarding the Plan and Awards granted
under it.

 

(iv)          To accelerate, in whole or in part, the time at which an Award may
be exercised or vest (or at which cash or shares of Common Stock may be issued).

 

(v)           To suspend or terminate the Plan at any time. Except as otherwise
provided in the Plan or an Award Agreement, suspension or termination of the
Plan will not materially impair a Participant’s rights under any of the
Participant’s then-outstanding Awards without the Participant’s written consent,
except as provided in subsection (viii) below.

 

(vi)          To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, adopting amendments relating to
Incentive Stock Options and nonqualified deferred compensation under
Section 409A and/or making the Plan or Awards granted under the Plan exempt from
or compliant with the requirements for Incentive Stock Options or exempt from or
compliant with the requirements for nonqualified deferred compensation under
Section 409A, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially

 

--------------------------------------------------------------------------------


 

expands the types of Awards available for issuance under the Plan. Except as
otherwise provided in the Plan (including subsection (viii) below) or an Award
Agreement, no amendment of the Plan will materially impair a Participant’s
rights under an outstanding Award without the Participant’s written consent.

 

(vii)         To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3.

 

(viii)        To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more outstanding Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Agreement, subject to any specified limits in
the Plan that are not subject to Board discretion; provided, that no such
amendment shall materially impair a Participant’s rights under an existing Award
unless the Company requests the consent of the affected Participant, and the
Participant consents in writing. A Participant’s rights will not be deemed to
have been materially impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code, (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code, (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A, or (D) to comply with other applicable laws or listing
requirements.

 

(ix)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan and/or Award
Agreements.

 

(x)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement that are required for compliance with the
laws of the relevant foreign jurisdiction).

 

(xi)          To effect, with the consent of any adversely affected Participant,
(A) the reduction of the exercise, purchase or strike price of any outstanding
Stock Award, (B) the cancellation of any outstanding Stock Award and the grant
in substitution therefor of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash award and/or
(6) award of other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company, or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.

 

--------------------------------------------------------------------------------


 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee will have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
will thereafter be to such Committee or subcommittee). Any delegation of
administrative powers will be reflected in resolutions, not inconsistent with
the provisions of the Plan, adopted from time to time by the Board or Committee
(as applicable). The Committee may, at any time, abolish the subcommittee and/or
revest in the Committee any powers delegated to the subcommittee. The Board may
retain the authority to concurrently administer the Plan with the Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated.

 

(ii)           Section 162(m) and Rule 16b-3 Compliance.  The Committee may
consist solely of two (2) or more Outside Directors, in accordance with
Section 162(m) of the Code, or solely of two (2) or more Non-Employee Directors,
in accordance with Rule 16b-3.

 

(d)           Delegation to an Officer.  The Board may delegate to one (1) or
more Officers the authority to do one or both of the following: (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by applicable law, other Stock Awards) and, to the extent
permitted by applicable law, the terms of such Options and SARs; and
(ii) determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation will specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Any such Stock
Awards will be granted on the form of Stock Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided for in
the resolutions approving the delegation authority. The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(w)(iii) below.

 

(e)           Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith will not be subject to review
by any person and will be final, binding and conclusive on all persons.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve.

 

(i)            Subject to Section 9(a) relating to Capitalization Adjustments,
the aggregate number of shares of Common Stock that may be issued pursuant to
Stock Awards under the Plan as of the Effective Date initially will be equal to
the sum of (A) one hundred thousand (100,000) shares of Common Stock (provided
that such shares may not be issued in respect of Awards until such shares have
been registered on Form S-8 under the Securities Act),

 

--------------------------------------------------------------------------------


 

(B) the shares that are subject to the Prior Plans’ Available Reserve on the
Effective Date, provided that such number will not exceed three hundred twenty
thousand eight hundred fifteen (320,815) shares, and (C) the Returning Shares,
but only if, as and when such shares become Returning Shares, provided that such
number will not exceed six hundred nine thousand three hundred fifty five
(609,355) shares (such sum, the “Share Reserve”).

 

(ii)           In addition, on January 1st of each year, for ten years,
commencing on January 1, 2014, the Share Reserve will automatically be increased
by a number of shares of Common Stock equal to four percent (4%) of the total
number of shares of Common Stock outstanding on December 31st of the preceding
calendar year. The Board may act prior to January 1st of a given year to provide
that there will be no January 1st increase in the Share Reserve for such year or
that the increase in the Share Reserve for such year will be a smaller number of
shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.

 

(iii)          For clarity, the Share Reserve is a limitation on the number of
shares of Common Stock that may be issued under the Plan. As a single share may
be subject to grant more than once (e.g., if an Option expires unexercised, the
shares underlying such expired Option may be made subject to new Stock Awards),
the Share Reserve is not a limit on the number of Stock Awards that can be
granted under the Plan.

 

(iv)          Shares may be issued under the terms of the Plan in connection
with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711, or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

 

(b)           Reversion of Shares to the Share Reserve.  If a Stock Award or any
portion of a Stock Award (i) expires or otherwise terminates without all of the
shares covered by the Stock Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than stock), such expiration,
termination or settlement will not reduce (or otherwise offset) the number of
shares of Common Stock that are available for issuance under the Plan. If any
shares of Common Stock issued under a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will revert to and again become available for
issuance under the Plan. Any shares reacquired by the Company in satisfaction of
tax withholding obligations on a Stock Award or as consideration for the
exercise or purchase price of a Stock Award will again become available for
issuance under the Plan.

 

(c)           Incentive Stock Option Limit.  Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued on the exercise of Incentive Stock Options will be
equal to five hundred thousand (500,000) shares.

 

(d)           Section 162(m) Limitations.  Subject to Section 9(a) relating to
Capitalization Adjustments, at such times as the Company is subject to the
applicable provisions of Section 162(m) of the Code, the following limitations
will apply.

 

--------------------------------------------------------------------------------


 

(i)            A maximum of five hundred thousand (500,000) shares of Common
Stock subject to Options, SARs and Other Stock Awards whose value is determined
by reference to an increase over an exercise or strike price of at least 100% of
the Fair Market Value on the date any such Stock Award is granted may be granted
to any one Participant during any calendar year.

 

(ii)           A maximum of five hundred thousand (500,000) shares of Common
Stock subject to Performance Stock Awards may be granted to any one Participant
during any one calendar year (whether the grant, vesting or exercise is
contingent upon the attainment during the Performance Period of the Performance
Goals).

 

(iii)          A maximum of two million dollars ($2,000,000.00) may be granted
as a Performance Cash Award to any one Participant during any one calendar year.

 

(iv)          If a Performance Stock Award is in the form of an Option, it will
count only against the Performance Stock Award limit. If a Performance Stock
Award could (but is not required to) be paid out in cash, it will count only
against the Performance Stock Award limit.

 

(e)           Source of Shares.  The stock issuable under the Plan will be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.

 

4.             ELIGIBILITY.

 

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections
424(e) and 424(f) of the Code). Stock Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants; provided, however, that
Stock Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A (for example, because
the Stock Awards are granted pursuant to a corporate transaction such as a spin
off transaction), or (ii) the Company, in consultation with its legal counsel,
has determined that such Stock Awards are otherwise exempt from or comply with
the distribution requirements of Section 409A.

 

(b)           Ten Percent Stockholders.  A Ten Percent Stockholder will not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value on the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

5.             PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of

 

--------------------------------------------------------------------------------


 

each type of Option. If an Option is not specifically designated as an Incentive
Stock Option, or if an Option is designated as an Incentive Stock Option but
some portion or all of the Option fails to qualify as an Incentive Stock Option
under the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)           Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option or SAR will be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Award Agreement.

 

(b)           Exercise Price.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, the exercise or strike price of
each Option or SAR will be not less than 100% of the Fair Market Value of the
Common Stock subject to the Option or SAR on the date the Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Common Stock
subject to the Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of
Section 409A and, if applicable, Section 424(a) of the Code. Each SAR will be
denominated in Common Stock equivalents.

 

(c)           Purchase Price for Options.  The purchase price of Common Stock
acquired pursuant to the exercise of an Option may be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below. The
Board will have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to use a
particular method of payment. The permitted methods of payment are as follows:

 

(i)            by cash, which may be in the form of a check, bank draft, money
order, wire transfer or similar electronic transfer of readily available funds;

 

(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

 

(iii)          by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iv)          if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued. Shares

 

--------------------------------------------------------------------------------


 

of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) shares issuable upon exercise are
used to pay the exercise price pursuant to the “net exercise,” (B) shares are
delivered to the Participant as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations; or

 

(v)           in any other form of legal consideration that may be acceptable to
the Board and specified in the applicable Award Agreement.

 

(d)           Exercise and Payment of a SAR.  To exercise any outstanding SAR,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such SAR. The appreciation distribution payable on the exercise of a
SAR will be not greater than an amount equal to the excess of (A) the aggregate
Fair Market Value (on the date of the exercise of the SAR) of a number of shares
of Common Stock equal to the number of Common Stock equivalents in which the
Participant is vested under such SAR and with respect to which the Participant
is exercising the SAR on such date, over (B) the aggregate exercise price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such SAR.

 

(e)           Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of a determination by the Board to
the contrary, the following restrictions on the transferability of Options and
SARs will apply:

 

(i)            Restrictions on Transfer.  An Option or SAR will not be
transferable except by will or by the laws of descent and distribution (or
pursuant to subsections (ii) and (iii) below), and will be exercisable during
the lifetime of the Participant only by the Participant. The Board may permit
transfer of the Option or SAR in a manner that is not prohibited by applicable
tax and securities laws. Except as explicitly provided herein, neither an Option
nor a SAR may be transferred for consideration.

 

(ii)           Domestic Relations Orders.  Subject to the approval of the Board
or a duly authorized Officer, an Option or SAR may be transferred pursuant to
the terms of a domestic relations order, official marital settlement agreement
or other divorce or separation instrument as permitted by Treasury Regulation
Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii)          Beneficiary Designation.  Subject to the approval of the Board or
a duly authorized Officer, a Participant may, by delivering written notice to
the Company, in a form approved by the Company (or the designated broker),
designate a third party who, on the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such

 

--------------------------------------------------------------------------------


 

exercise. However, the Company may prohibit designation of a beneficiary at any
time, including due to any conclusion by the Company that such designation would
be inconsistent with the provisions of applicable laws.

 

(f)            Vesting Generally.  The total number of shares of Common Stock
subject to an Option or SAR may vest and therefore become exercisable in
periodic installments that may or may not be equal. The Option or SAR may be
subject to such other terms and conditions on the time or times when it may or
may not be exercised (which may be based on the satisfaction of Performance
Goals or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options or SARs may vary.

 

(g)           Termination of Continuous Service.  Except as otherwise provided
in the applicable Award Agreement, or other agreement between the Participant
and the Company or any Affiliate, if a Participant’s Continuous Service
terminates (other than for Cause and other than upon the Participant’s death,
Disability or Retirement), the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Award as of
the date of termination of Continuous Service) within the period of time ending
on the earlier of (i) the date which occurs three (3) months following the
termination of the Participant’s Continuous Service and (ii) the expiration of
the term of the Option or SAR as set forth in the applicable Option Agreement or
Stock Appreciation Right Agreement. If, after termination of Continuous Service,
the Participant does not exercise the Participant’s Option or SAR within the
applicable time frame, the Option or SAR will terminate.

 

(h)           Extension of Termination Date.  If the exercise of an Option or
SAR following the termination of the Participant’s Continuous Service (other
than for Cause and other than upon the Participant’s death, Disability or
Retirement) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option or SAR will terminate on the earlier of (i) the
expiration of a total period of three (3) months (that need not be consecutive)
after the termination of the Participant’s Continuous Service during which the
exercise of the Option or SAR would not be in violation of such registration
requirements, and (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Award Agreement. In addition, unless otherwise provided
in a Participant’s applicable Award Agreement, if the sale of any Common Stock
received upon exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Option Agreement or
Stock Appreciation Right Agreement.

 

(i)            Disability of Participant.  Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates as a
result of the Participant’s Disability, the Participant may exercise the
Participant’s Option or SAR (to the extent that the Participant was entitled to
exercise such Option or SAR as of the date of termination of Continuous
Service), but

 

--------------------------------------------------------------------------------


 

only within such period of time ending on the earlier of (i) the date which
occurs twelve (12) months following such termination of Continuous Service, and
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise the Participant’s Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

 

(j)            Death of Participant.  Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company or any Affiliate, if (i) a Participant’s Continuous Service terminates
as a result of the Participant’s death, or (ii) the Participant dies within the
period (if any) specified in the applicable Option Agreement or Stock
Appreciation Right Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date which occurs eighteen (18) months following the date of death,
and (ii) the expiration of the term of such Option or SAR as set forth in the
applicable Option Agreement or Stock Appreciation Right Agreement. If, after the
Participant’s death, the Option or SAR is not exercised within the applicable
time frame, the Option or SAR will terminate.

 

(k)           Retirement of a Participant.  Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates as a
result of the Participant’s Retirement, the Participant may exercise the
Participant’s Option or SAR (to the extent that the Participant was entitled to
exercise such Option or SAR as of the date of the Participant’s termination of
Continuous Service due to Retirement), but only within the period ending upon
the earlier of (i) the date which occurs twenty-four (24) months following such
termination (or such longer or shorter period specified in the Award Agreement)
and (ii) the expiration of the term of such Option or SAR as set forth in the
applicable Option Agreement or Stock Appreciation Right Agreement. If, after the
Participant’s termination of Continuous Service due to Retirement, the
Participant does not exercise the Participant’s Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

 

(l)            Termination for Cause.  Except as explicitly provided otherwise
in a Participant’s Award Agreement or other individual written agreement between
the Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate upon the date
on which the event giving rise to the termination for Cause first occurred, and
the Participant will be prohibited from exercising his or her Option or SAR from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.

 

(m)          Non-Exempt Employees.  If an Option or SAR is granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, the

 

--------------------------------------------------------------------------------

 

Option or SAR will not be first exercisable for any shares of Common Stock until
at least six (6) months following the date of grant of the Option or SAR
(although the Award may vest prior to such date). Consistent with the provisions
of the Worker Economic Opportunity Act, (i) if such non-exempt Employee dies or
suffers a Disability, (ii) upon a Corporate Transaction in which such Option or
SAR is not assumed, continued, or substituted, (iii) upon a Change in Control,
or (iv) upon the Participant’s Retirement, the vested portion of any Options and
SARs may be exercised earlier than six (6) months following the date of grant.
The foregoing provision is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise or vesting of an Option or
SAR will be exempt from such employee’s regular rate of pay. To the extent
permitted and/or required for compliance with the Worker Economic Opportunity
Act to ensure that any income derived by a non-exempt employee in connection
with the exercise, vesting or issuance of any shares under any other Stock Award
will be exempt from the employee’s regular rate of pay, the provisions of this
paragraph will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)                                 Restricted Stock Awards.  Each Restricted
Stock Award Agreement will be in such form and will contain such terms and
conditions as the Board deems appropriate. To the extent consistent with the
Company’s bylaws, at the Board’s election, shares of Common Stock may be
(x) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (y) evidenced by a
certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the applicable Award Agreement or otherwise)
the substance of each of the following provisions:

 

(i)                                     Consideration.  A Restricted Stock Award
may be awarded in consideration for (A) cash, check, bank draft or money order
payable to the Company, (B) past services to the Company or an Affiliate, or
(C) any other form of legal consideration (including future services) that may
be acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                  Vesting.  Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board and
set forth in the Restricted Stock Award Agreement.

 

(iii)                               Termination of Participant’s Continuous
Service.  If a Participant’s Continuous Service terminates, the Company may
receive through a forfeiture condition or a repurchase right, any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination of Continuous Service under the terms of the Restricted
Stock Award Agreement.

 

(iv)                              Transferability.  Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement will be transferable by
the Participant only upon such terms

 

--------------------------------------------------------------------------------


 

and conditions as are set forth in the Restricted Stock Award Agreement, as the
Board will determine in its sole discretion, so long as Common Stock awarded
under the Restricted Stock Award Agreement remains subject to the terms of the
Restricted Stock Award Agreement.

 

(v)                                 Dividends.  A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b)                                 Restricted Stock Unit Awards.  Each
Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board deems appropriate. The terms and conditions of
Restricted Stock Unit Award Agreements may change from time to time, and the
terms and conditions of separate Restricted Stock Unit Award Agreements need not
be identical. Each Restricted Stock Unit Award Agreement will conform to
(through incorporation of the provisions hereof by reference in the applicable
Award Agreement or otherwise) the substance of each of the following provisions:

 

(i)                                     Consideration.  At the time of grant of
a Restricted Stock Unit Award, the Board will determine the consideration, if
any, to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award. The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                  Vesting.  At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate, as set forth in the Restricted Stock Unit Award
Agreement.

 

(iii)                               Payment.  A Restricted Stock Unit Award may
be settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and set forth in the Restricted Stock Unit Award Agreement.

 

(iv)                              Additional Restrictions.  At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents.  Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and set forth in the Restricted
Stock Unit Award Agreement. At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 

--------------------------------------------------------------------------------


 

(vi)                              Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

(c)                                  Performance Awards.

 

(i)                                     Performance Stock Awards.  A Performance
Stock Award is a Stock Award (covering a number of shares not in excess of that
set forth in Section 3(d) above) that is payable (including that may be granted,
may vest or be exercised) contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

 

(ii)                                  Performance Cash Awards.  A Performance
Cash Award is a cash award (for a dollar value not in excess of that set forth
in Section 3(d) above) that is payable contingent upon the attainment during a
Performance Period of certain Performance Goals. A Performance Cash Award may
also require the completion of a specified period of Continuous Service. At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
will be conclusively determined by the Committee (or, if not required for
compliance with Section 162(m) of the Code, the Board), in its sole discretion.
The Board may specify the form of payment of Performance Cash Awards, which may
be cash or other property, or may provide for a Participant to have the option
for his or her Performance Cash Award, or such portion thereof as the Board may
specify, to be paid, in whole or in part, in cash or other property.

 

(iii)                               Board Discretion.  The Board retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for a Performance Period.

 

(iv)                              Section 162(m) Compliance.  Unless otherwise
permitted in compliance with the requirements of Section 162(m) of the Code with
respect to an Award intended to qualify as “performance-based compensation”
thereunder, the Committee will establish the Performance Goals applicable to,
and the formula for calculating the amount payable under, the Award no later
than the earlier of (A) the date which occurs ninety (90) days after the
commencement of the applicable Performance Period, and (B) the date on which
twenty-five percent (25%) of the Performance Period has elapsed, and in any
event at a time when the achievement of the applicable Performance Goals remains
substantially uncertain. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee will certify in writing the extent to which any
Performance Goals and any other material terms under such Award have

 

--------------------------------------------------------------------------------


 

been satisfied (other than in cases where such Performance Goals relate solely
to the increase in the value of the Common Stock). Notwithstanding satisfaction
of the achievement of any Performance Goals, the number of shares of Common
Stock, Options, cash or other benefits granted, issued, retainable and/or vested
under an Award on account of satisfaction of such Performance Goals may be
reduced by the Committee on the basis of such further considerations as the
Committee, in its sole discretion, will determine.

 

(d)                                 Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock, including the appreciation in value thereof may be granted either alone
or in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares.  The Company will
keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Stock Awards.

 

(b)                                 Securities Law Compliance.  The Company will
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to grant Stock Awards and to
issue and sell shares of Common Stock upon exercise of the Stock Awards;
provided, however, that this undertaking will not require the Company to
register under the Securities Act the Plan, any Stock Award or any Common Stock
issued or issuable pursuant to any such Stock Award. If, after reasonable
efforts and at a reasonable cost, the Company is unable to obtain from any such
regulatory commission or agency the authority that counsel for the Company deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company will be relieved from any liability for failure to issue and sell Common
Stock upon exercise of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities law.

 

(c)                                  No Obligation to Notify or Minimize Taxes. 
The Company will have no duty or obligation to any Participant to advise such
Participant as to the time or manner of exercising such Stock Award.
Furthermore, the Company will have no duty or obligation to warn or otherwise
advise any Participant of a pending termination or expiration of an Award or a
possible period during which the Award may not be exercised. The Company has no
duty or obligation to minimize the tax consequences of an Award to the holder of
such Award.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock.
 Proceeds from the sale of shares of Common Stock pursuant to Stock Awards will
constitute general funds of the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 Corporate Action Constituting Grant of
Awards.  Corporate action constituting a grant by the Company of an Award to any
Participant will be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant. In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action constituting the grant contain terms (e.g., exercise price, vesting
schedule or number of shares) that are inconsistent with those in the Award
Agreement as a result of a clerical error in the papering of the Award
Agreement, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Agreement.

 

(c)                                  Stockholder Rights.  No Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until
(i) such Participant has satisfied all requirements for exercise of, or the
issuance of shares of Common Stock under, the Award, pursuant to its terms, and
(ii) the issuance of the Common Stock subject to such Award has been entered
into the books and records of the Company.

 

(d)                                 No Employment or Other Service Rights. 
Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, including, but not
limited to, Cause, (ii) the service of a Consultant pursuant to the terms of
such Consultant’s agreement with the Company or an Affiliate, or (iii) the
service of a Director pursuant to the bylaws of the Company or an Affiliate, and
any applicable provisions of the corporate law of the state in which the Company
or the Affiliate is incorporated, as the case may be.

 

(e)                                  Change in Time Commitment.  In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company and any Affiliates is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction or extension, the Participant will
only have rights with respect to the Award, as so reduced or extended.

 

(f)                                   Incentive Stock Option Limitations.  To
the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and any Affiliates) exceeds $100,000 (or such
other limit established in the Code) or otherwise does not comply with the
rules governing Incentive Stock Options, the Options or portions thereof that
exceed such limit (according to the

 

--------------------------------------------------------------------------------


 

order in which they were granted) or otherwise do not comply with such
rules will be treated as Nonstatutory Stock Options, notwithstanding any
contrary provision of the applicable Option Agreement(s).

 

(g)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Award, (i) to give written assurances satisfactory to the Company as
to the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Award, and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock. The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (i) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (ii) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(h)                                 Withholding Obligations.  Unless prohibited
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(i)                                     Electronic Delivery.  Any reference
herein to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto), or posted on the Company’s intranet (or other
electronic medium controlled by the Company or a third party administrator
designated by the Company, including the Company’s stock plan administrator, to
which the Participant has access).

 

(j)                                    Deferrals.  To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants.
Deferrals by Participants will be made in accordance with Section 409A.
Consistent with Section 409A, the

 

--------------------------------------------------------------------------------


 

Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

(k)                                 Compliance with Section 409A.  Unless
otherwise expressly provided for in an Award Agreement, the Plan and Award
Agreements will be interpreted to the greatest extent possible in a manner that
makes the Plan and the Awards granted hereunder exempt from Section 409A, and,
to the extent not so exempt, in compliance with Section 409A. If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in the Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A is a “specified employee” for purposes of Section 409A, no
distribution or payment of any amount that is due because of a “separation from
service” (as defined in Section 409A without regard to alternative definitions
thereunder) will be issued or paid before the date that is six (6) months
following the date of such Participant’s “separation from service” or, if
earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A, and any amounts
so deferred will be paid in a lump sum on the day after such six (6) month
period elapses, with the balance paid thereafter on the original schedule.

 

(l)                                     Clawback/Recovery.  All Awards granted
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law. In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including, but
not limited to, a reacquisition right in respect of previously acquired shares
of Common Stock or other cash or property upon the occurrence of an event that
constitutes Cause. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company.

 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments.  In the event of
a Capitalization Adjustment, the Board will appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a); (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 3(c); (iii) the class(es) and maximum number of securities that may
be awarded to any

 

--------------------------------------------------------------------------------


 

person pursuant to Section 3(d); and (iv) the class(es) and number of securities
and price per share of stock subject to outstanding Stock Awards. The Board will
make such adjustments, and its determination will be final, binding and
conclusive.

 

(b)                                 Dissolution or Liquidation.  Except as
otherwise provided in the Stock Award Agreement, in the event of a dissolution
or liquidation of the Company, all outstanding Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to a forfeiture condition or the Company’s right of repurchase) will terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                                  Corporate Transaction.  In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation may
assume or continue any or all Stock Awards outstanding under the Plan or may
substitute similar stock awards for Stock Awards outstanding under the Plan (it
being understood that similar stock awards include, but are not limited to,
awards to acquire the same consideration paid to the stockholders or the
Company, as the case may be, pursuant to the Corporate Transaction), and any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company), if any, in
connection with such Corporate Transaction. In the event that any surviving
corporation or acquiring corporation does not assume or continue any or all such
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Corporate
Transaction, the vesting of such Stock Awards (and, if applicable, the time at
which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), the
Stock Awards shall terminate if not exercised (if applicable) at or prior to
such effective time, and any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards held by Participants whose Continuous
Service has not terminated shall (contingent upon the effectiveness of the
Corporate Transaction) lapse. With respect to any other Stock Awards outstanding
under the Plan that have not been assumed, continued or substituted, the vesting
of such Stock Awards (and, if applicable, the time at which such Stock Award may
be exercised) shall not be accelerated, unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of such Stock
Award, and such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.

 

--------------------------------------------------------------------------------


 

(d)                                 Change in Control.  A Stock Award held by
any Participant whose Continuous Service has not terminated prior to the
effective time of a Change in Control may be subject to additional acceleration
of vesting and exercisability upon or after such event as may be provided in the
Stock Award Agreement for such Stock Award or as may be provided in any other
written agreement between the Company or any Affiliate and the Participant, but
in the absence of such provision, no such acceleration shall occur.

 

(e)                                  Payment for Stock Awards in Lieu of
Exercise.  If a Stock Award will terminate if not exercised prior to the
effective time of a Corporate Transaction or Change in Control, the Board may
provide, in its sole discretion, that the holder of such Stock Award may not
exercise such Stock Award but instead will receive a payment, in such form as
may be determined by the Board, equal in value, at the effective time, to the
excess, if any, of (i) the value of the property the Participant would have
received on the exercise of the Stock Award (including, at the discretion of the
Board, any unvested portion of such Stock Award), over (ii) any exercise price
payable by such holder in connection with such exercise.

 

(f)                                   Parachute Payments.

 

(i)                                     Except as otherwise expressly provided
by the Board, including in a Stock Award Agreement, if any payment or benefit a
Participant will or may receive from the Company or otherwise (a “280G Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment (a
“Payment”) will be equal to the Reduced Amount. The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction will occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for the
Participant. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).

 

(ii)                                  Notwithstanding any provision of
Section 9(f)(i) to the contrary, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, will be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification will preserve to the greatest extent possible, the
greatest economic benefit for the Participant as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without Cause), will be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the

 

--------------------------------------------------------------------------------


 

meaning of Section 409A will be reduced (or eliminated) before Payments that are
not deferred compensation within the meaning of Section 409A.

 

(iii)                               If a Participant receives a Payment for
which the Reduced Amount was determined pursuant to clause (x) of
Section 9(f)(i) and the Internal Revenue Service determines thereafter that some
portion of the Payment is subject to the Excise Tax, the Participant will
promptly return to the Company a sufficient amount of the Payment (after
reduction pursuant to clause (x) of Section 9(f)(i)) so that no portion of the
remaining Payment is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount was determined pursuant to clause (y) of Section 9(f)(i), the
Participant will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

 

10.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time. No Incentive Stock
Options may be granted after the tenth (10th) anniversary of the earlier of
(i) the date the Plan is adopted by the Board and (ii) the date the Plan is
approved by the stockholders of the Company. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

 

11.                               EFFECTIVE DATE OF PLAN.

 

The Plan is effective as of the Effective Date.

 

12.                               CHOICE OF LAW.

 

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                               DEFINITIONS.  As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company, as such terms are
defined in Rule 405. The Board will have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)                                 “Award” means a Stock Award or a Performance
Cash Award.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award after the Effective Date
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, reverse stock
split, combination of shares, exchange of

 

--------------------------------------------------------------------------------

 

shares, change in corporate structure, or any similar equity restructuring
transaction, as that term is used in Statement of Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

 

(f)            “Cause” will have the meaning ascribed to such term in any
written agreement between the Participant and the Company defining such term. In
the absence of such an agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
willful failure substantially to perform the Participant’s duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) Participant’s commission of any act of fraud, embezzlement, dishonesty or
any other willful misconduct that has caused or is reasonably expected to result
in material injury to the Company; (iii) unauthorized use or disclosure by
Participant of any proprietary information or trade secrets of the Company or
any Affiliate or any other party to whom the Participant owes an obligation of
nondisclosure as a result of the Participant’s relationship with the Company or
any Affiliate; or (iv) Participant’s willful breach of any of the Participant’s
obligations under any written agreement or covenant with the Company or any
Affiliate. The determination as to whether a Participant is being terminated for
Cause will be made in good faith by the Company and will be final and binding on
the Participant. Any determination by the Company that the Continuous Service of
a Participant was terminated with or without Cause for the purposes of
outstanding Stock Awards held by such Participant will have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.

 

(g)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
(A) on account of the acquisition of securities of the Company directly from the
Company, (B) on account of the acquisition of securities of the Company by an
investor, any affiliate thereof or any other Exchange Act Person that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities or (C) solely because the level of Ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;

 

--------------------------------------------------------------------------------


 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction,
more than fifty percent (50%) of the issued and outstanding voting stock of the
surviving Entity in such transaction is Owned by persons or Entities who were
not Owners (taking into account their individual and affiliated Ownership) as of
the Effective Date of at least fifty percent (50%) of the voting stock of the
Company;

 

(iii)          the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)           individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.

 

If required for compliance with Section 409A, in no event will a Change in
Control be deemed to have occurred if such transaction is not also a “change in
the ownership or effective control of” the Company or “a change in the ownership
of a substantial portion of the assets of” the Company as determined under
Treasury Regulation Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder). The Board may, in its sole discretion and without a
Participant’s consent, amend the definition of “Change in Control” to conform to
the definition of “Change in Control” under Section 409A, and the regulations
thereunder.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

--------------------------------------------------------------------------------


 

(i)            “Committee” means a committee of one (1) or more Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

(j)            “Common Stock” means the common stock of the Company.

 

(k)           “Company” means GTx, Inc., a Delaware corporation.

 

(l)            “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
will not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(m)          “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A, the determination of whether
there has been a termination of Continuous Service will be made, and such term
will be construed, in a manner that is consistent with the definition of
“separation from service” as defined under Treasury Regulation
Section 1.409A-1(h) (without regard to any alternative definition thereunder). A
leave of absence will be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law.

 

(n)           “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

--------------------------------------------------------------------------------


 

(ii)           a sale or other disposition of more than fifty percent (50%) of
the outstanding securities of the Company;

 

(iii)          a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (iv)  a merger, consolidation
or similar transaction following which the Company is the surviving corporation
but the shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

To the extent required for compliance with Section 409A, in no event will an
event be deemed a Corporate Transaction if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).

 

(o)           “Covered Employee” will have the meaning provided in
Section 162(m)(3) of the Code and the regulations promulgated thereunder.

 

(p)           “Director” means a member of the Board.

 

(q)           “Disability” means, with respect to a Participant, the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

(r)            “Effective Date” means May 2, 2013, the date of the Company’s
2013 Annual Meeting of Stockholders.

 

(s)            “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(t)            “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(u)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(v)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in

 

--------------------------------------------------------------------------------


 

substantially the same proportions as their Ownership of stock of the Company,
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

(w)          “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock will be, unless otherwise determined by the Board, the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.

 

(ii)           Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value will be the closing selling price on the last preceding date for
which such quotation exists.

 

(iii)          In the absence of such markets for the Common Stock, the Fair
Market Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(x)           “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, and that qualifies as, an
“incentive stock option” within the meaning of Section 422 of the Code.

 

(y)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(z)           “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

 

(aa)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act.

 

(bb)         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

(cc)         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement will be subject to the terms and conditions of the Plan.

 

(dd)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(ee)         “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(ff)          “Other Stock Award Agreement” means a written agreement between
the Company and a holder of an Other Stock Award evidencing the terms and
conditions of an Other Stock Award grant. Each Other Stock Award Agreement will
be subject to the terms and conditions of the Plan.

 

(gg)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code

 

(hh)         “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will
be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(ii)           “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.

 

(jj)           “Performance Cash Award” means an award of cash granted pursuant
to the terms and conditions of Section 6(c)(ii).

 

(kk)         “Performance Criteria” means the one or more criteria that the
Board (or, where applicable, the Compensation Committee) will select for
purposes of establishing the Performance Goals for a Performance Period. The
Performance Criteria that will be used to establish such Performance Goals may
be based on any one of, or combination of, the following as determined by the
Board: (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based compensation;
(vii) earnings before interest, taxes, depreciation, amortization, legal
settlements, other income (expense), stock-based compensation and changes in
deferred revenue; (viii) total stockholder return; (ix) return on

 

--------------------------------------------------------------------------------


 

equity or average stockholder’s equity; (x) return on assets, investment, or
capital employed; (xi) stock price; (xii) margin (including gross margin);
(xiii) income (before or after taxes); (xiv) operating income; (xv) operating
income after taxes; (xvi) pre-tax profit; (xvii) operating cash flow;
(xviii) sales or revenue targets; (xix) increases in revenue or product revenue;
(xx) expenses and cost reduction goals; (xxi) improvement in or attainment of
working capital levels; (xxii) economic value added (or an equivalent metric);
(xxiii) market share; (xxiv) cash flow; (xxv) cash flow per share; (xxvi) share
price performance; (xxvii) debt reduction; (xxviii) implementation or completion
of projects or processes; (xxix) entry into or completion of strategic
transactions, including but not limited to acquisitions and licensing
agreements; (xxx) stockholders’ equity; (xxxi) capital expenditures;
(xxxii) debt levels; (xxxiii) operating profit or net operating profit;
(xxxiv) workforce diversity; (xxxv) growth of net income or operating income;
(xxxvi) billings; (xxxvii) performance review results; (xxxviii) employee
retention; (xxxix) initiation of phases of clinical trials and/or studies by
specified dates; (xxxx) patient enrollment rates; (xxxxi) budget management;
(xxxxii) regulatory body approval with respect to products, studies and/or
trials; (xxxxiii) patient enrollment; and (xxxxiv) to the extent that an Award
is not intended to comply with Section 162(m) of the Code, other measures of
performance selected by the Board (or, where applicable, the Compensation
Committee).

 

(ll)           “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board (or, where applicable, the Compensation
Committee) for the Performance Period based upon the Performance Criteria.
Performance Goals may be based on a Company-wide basis, with respect to one or
more business units, divisions, Affiliates, or business segments, and in either
absolute terms or relative to the performance of one or more comparable
companies or the performance of one or more relevant indices. Unless specified
otherwise by the Board (or, where applicable, the Compensation Committee) (i) in
the Award Agreement at the time the Award is granted or (ii) in such other
document setting forth the Performance Goals at the time the Performance Goals
are established, the Board (or, where applicable, the Compensation Committee)
will appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles; (6) to exclude the dilutive
effects of acquisitions or joint ventures; (7) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (8) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; and (12) to exclude the effect of any other
unusual, non-recurring gain or loss or other extraordinary item. In addition,
the Board (or, where applicable, the Compensation Committee) retains the
discretion to reduce or eliminate the compensation or economic benefit due upon

 

--------------------------------------------------------------------------------


 

attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for such Performance Period. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award.

 

(mm)      “Performance Period” means the period of time selected by the Board
(or, where applicable, the Compensation Committee) over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a Stock Award or a Performance Cash
Award. Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board (or, where applicable, the Compensation Committee).

 

(nn)         “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 6(c)(i).

 

(oo)         “Plan” means this GTx, Inc. 2013 Equity Incentive Plan, as it may
be amended from time to time.

 

(pp)         “Prior Plans” means (i) the 2004 Plan, (ii) the
Genotherapeutics, Inc. Stock Option Plan, (iii) the GTx, Inc. 2000 Stock Option
Plan, (iv) the GTx, Inc. 2001 Stock Option Plan, and (v) the GTX, Inc. 2002
Stock Option Plan, in each case, as amended.

 

(qq)         “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

 

(rr)           “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement will be subject to the terms and conditions of the Plan.

 

(ss)          “Restricted Stock Unit Award” means a right to receive shares of
Common Stock, cash or other consideration which is granted pursuant to the terms
and conditions of Section 6(b).

 

(tt)           “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Plan.

 

(uu)         “Retirement” means a Participant’s voluntary termination of
Continuous Service with the Company either (i) on or after attaining age
sixty-five and after having been employed by the Company for at least ten
(10) years or (ii) on or after attaining age fifty-five, after having been
employed by the Company for at least ten (10) years and with the written
authorization of the chief executive officer of the Company or the Board.

 

(vv)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

--------------------------------------------------------------------------------


 

(ww)       “Rule 405” means Rule 405 promulgated under the Securities Act.

 

(xx)         “Section 409A” means Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect.

 

(yy)         “Securities Act” means the Securities Act of 1933, as amended.

 

(zz)         “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(aaa)      “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement will be subject to the terms and conditions of the
Plan.

 

(bbb)      “Stock Award” means any right to receive an award of Common Stock, or
any other award that is based on or otherwise relates to Common Stock, that is
granted under the Plan, including an Incentive Stock Option, a Nonstatutory
Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right, a Performance Stock Award, or any Other Stock Award.

 

(ccc)       “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(ddd)      “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

 

(eee)       “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

--------------------------------------------------------------------------------
